Citation Nr: 0216542	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee, with total knee replacement.  

2.  Entitlement to service connection for osteoarthritis of 
the left knee.  

(The issue of entitlement to service connection for a lung 
disease will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1956 
to November 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

In the May 1999 rating action, the RO addressed both the 
appellant's right knee osteoarthritis and left knee 
osteoarthritis, and concluded that neither disorder was 
related to his period of active service.  Although the RO 
failed to specifically list the appellant's claim for service 
connection for right knee osteoarthritis as an issue, and 
instead listed the appellant's claim for left knee 
osteoarthritis twice, the text of the rating decision reveals 
that the RO in fact adjudicated both claims.  In addition, in 
the appellant's Notice of Disagreement (NOD), dated in May 
1999, and in his substantive appeal (VA Form 9), dated in 
January 2000, he addressed both his right and left knee 
disorders.  Therefore, in light of the above, the Board 
concludes that the appellant filed a timely appeal with 
respect to his claim for service connection for 
osteoarthritis of the right knee, with total knee 
replacement, and with respect to his claim for osteoarthritis 
of the left knee, and that these issues are properly before 
the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a lung disability.  
This is done pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  It is likely that the appellant's osteoarthritis of the 
right knee, with total knee replacement, is attributable to 
his period of military service.  

2.  It is likely that the appellant's osteoarthritis of the 
left knee is attributable to his period of military service.  


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the right knee, 
with total knee replacement, is warranted.  38 U.S.C.A. 
§ 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  Service connection for osteoarthritis of the left knee is 
warranted.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that the appellant's service medical records 
(SMRs) are not of record.  A February 1999 response from the 
National Personnel Records Center (NPRC) shows that the 
appellant's records were likely lost in a 1973 fire.  Several 
attempts were made to obtain service medical evidence from 
other sources, but were unsuccessful.  Thus, in an action, 
dated in May 1999, the RO concluded that the appellant's SMRs 
were unavailable. 

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the United States 
Navy from November 1956 to November 1960.  His specialty was 
not specified; however, his related civilian occupation was 
listed as "machinist."  

A private medical statement from D.D.K., M.D., dated in April 
1999, shows that at that time, Dr. K. stated that he had been 
treating the appellant for approximately 15 years.  Dr. K. 
indicated that the appellant had had osteoarthritis of both 
knees and that in March 1998, he had undergone a total knee 
replacement of the right knee.  According to Dr. K., the 
appellant's left knee continued to be problematic and could 
possibly require surgery in the future.  

In the appellant's substantive appeal (VA Form 9), dated in 
January 2000, the appellant contended that while he was in 
the Navy, he fell down a ladder and injured his knees.  He 
indicated that following his injury, he was in "sick bay" 
for two to three weeks and subsequently developed chronic 
knee problems.  The appellant submitted statements from Mr. 
D.D.P. and Mr. R.C.M., two friends from the military, in 
support of his contentions.  In their statements, both Mr. P. 
and Mr. M. reported that they had witnessed the appellant 
fall down a ladder and injure his knees.  They revealed that 
the appellant received treatment for his bilateral knee 
injuries and that following his recovery, he continued to 
have bilateral knee problems.  

A private medical statement from Dr. K., dated in February 
2001, shows that the appellant had been under Dr. K's medical 
care for 17 years and that he had initially been referred to 
Dr. K. by a Dr. T., who had been treating him since 1960.  
Dr. K. reported that the appellant had been having increasing 
symptoms from post-traumatic arthritis, which had originally 
started in both knees following a fall from a ship board 
ladder while the veteran was in the Navy in 1958.  According 
to Dr. K., the appellant had a right total knee replacement 
and was likely to require replacement of the left knee.  

In February 2002, the appellant underwent a VA examination.  
At that time, he stated that in 1958, while he was in the 
military, he fell down a ladder while going to the engine 
room.  The appellant indicated that following the injury, 
both of his knees swelled and had to be drained by needle 
aspiration.  He noted that no cast was applied and that no 
diagnosis of a fracture was made.  According to the 
appellant, he recovered to where he could perform his duty.  
However, he reported that his knees started to "pop" and 
seemed to go out, and then he would fall and be "laid up 
again."  The appellant revealed that he felt a shift occur 
when his knees would go out, right knee more severely than 
the left knee.  According to the appellant, subsequent to his 
injury, he continued to have problems with his knees.  The 
appellant stated that following his discharge, he did mainly 
sales work.  He indicated that he did some truck driving, but 
that his knees would swell.  The appellant reported that his 
knees became increasingly painful and that in 1998, he 
underwent a right total knee replacement.  According to the 
appellant, there had been discussion about performing a left 
total knee replacement, but he declined it.  The appellant 
revealed that he still had pain in his right knee, but that 
it was stable and did not go out on him.  He noted that he 
had instability in his left knee.  

Following examination, the diagnosis on the right was 
degenerative knee joint, status post-operative total knee 
replacement, and on the left was degenerative knee joint with 
cruciate instability and varus malalignment.  The examiner 
noted that the appellant's service medical records were 
unavailable.  He stated that a fall from a height was one of 
the most common ways to sustain a cruciate ligament injury.  
According to the examiner, it sounded as if the appellant had 
had episodes of instability following his initial recovery 
and that the episodes had continued.  The examiner indicated 
that those episodes of instability would pre-dispose the 
appellant's knee to develop further degenerative changes.  
The examiner noted that in 1958, little emphasis was placed 
upon the cruciate ligament and it was not a well understood 
structure in so far as its importance to the knee was 
concerned.  It was the examiner's opinion that it was 
entirely possible that the appellant was not recognized as 
having a cruciate problem.  The examiner reported that in 
1958, he was taking orthopedic training and that he did not 
remember learning much about the cruciate ligament until 
perhaps 7 or 8, or possibly 10 years later when it became a 
more knowledgeable field.  Thus, the examiner opined that it 
was probable that the appellant had cruciate ligament 
injuries and had simply kept going.  It was felt that his 
knee problems may be related to service.  According to the 
examiner, the left knee certainly had a current anterior 
instability and presumably the right knee, which was more 
unstable according to the appellant, had the same finding 
preoperatively.  

In September 2002, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, he was going down a ladder and 
there was some diesel fuel on the ladder which caused him to 
slip and fall.  (Transcript (T.) at page (pg.) 6).  The 
appellant stated that he fell onto both of his knees when he 
landed on a steel deck.  (T. at pages (pgs.) 6 & 7).  He 
indicated that his knees started to swell and he was sent to 
"sick bay" for approximately three weeks.  (T. at pg. 9).  
According to the appellant, although his knees eventually 
improved, he started to have chronic problems with his knees.  
(T. at pg. 9).  The appellant revealed that his knees would 
"pop" and he would have to go through the "whole ordeal" 
again.  (T. at pg. 9).  He stated that following his 
discharge, in approximately 1961 or 1962, he started 
receiving medical treatment from a Dr. T. for his bilateral 
knee pain.  (T. at pg. 9).  The appellant noted that 
approximately 15 years ago, Dr. T. retired and he was then 
referred to Dr. K.  (T. at pgs. 9 & 10).  He reported that in 
1998, he underwent a right total knee replacement.  (T. at 
pg. 10).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following consideration of the evidence of record, the Board 
is of the opinion that entitlement to service connection for 
osteoarthritis of the right knee, with total knee 
replacement, is warranted, and that entitlement to service 
connection for osteoarthritis of the left knee is also 
warranted.  In the instant case, the appellant contends that 
during service, he injured his knees when he fell down a 
ladder.  According to the appellant, following the injury, he 
suffered from chronic bilateral knee pain and later developed 
osteoarthritis in both of his knees.  The Board recognizes 
that the appellant's service medical records are unavailable.  
Nevertheless, the Board notes that the appellant has 
submitted lay statements from Mr. P. and Mr. M., friends from 
the military, in support of his contentions.  In their 
statements, both Mr. P. and Mr. M. reported that they had 
witnessed the appellant fall down a ladder and injure his 
knees.  They also revealed that the appellant had received 
treatment for his bilateral knee injuries and that following 
his recovery, he continued to have bilateral knee problems.  
In addition, in a private medical statement from Dr. K., 
dated in February 2001, Dr. K reported that he had been 
treating the appellant for post-traumatic arthritis in his 
knees for 17 years.  Dr. K. further stated that the appellant 
had initially been referred to him by a Dr. T., who had been 
treating the veteran since 1960.   

In the appellant's February 2002 VA examination, the 
diagnosis of the right knee was degenerative knee joint, 
currently status post-operative total knee replacement.  In 
addition, the diagnosis in reference to the left knee was 
degenerative knee joint with cruciate instability and varus 
malalignment.  The examiner noted that the appellant's 
service medical records were unavailable.  However, given 
that the appellant contended that he had fallen during 
service and had injured his knees, the examiner stated that a 
fall from a height was one of the most common ways to sustain 
a cruciate ligament injury.  According to the examiner, it 
sounded as if the appellant had had episodes of instability 
following his initial recovery and that the episodes 
continued.  The examiner also indicated that those episodes 
of instability would pre-dispose the appellant's knee to 
further degenerative changes.  In addition, it was the 
examiner's opinion that it was entirely possible that the 
appellant was not recognized as having a cruciate problem in 
1958 because little emphasis was placed upon the cruciate 
ligament and it was not a well understood structure in so far 
as its importance to the knee was concerned.  Thus, the 
examiner essentially opined that it was probable that the 
appellant had had cruciate ligament injuries in service that 
led to degenerative changes.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002), in order for a claimant to 
prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  Therefore, accepting as true that the 
appellant injured both of his knees during service, the Board 
concludes that the medical opinion from the February 2002 VA 
examination, which was that it was probable that the 
appellant suffered bilateral cruciate ligament injuries when 
he fell during service and that those injuries pre-disposed 
him to osteoarthritis in both of his knees, is not 
speculative and demonstrates more than a remote possibility 
of a causal connection between the appellant's current knee 
problems and in-service injury.  Thus, in consideration of 
the aforementioned evidence, the Board finds that the 
evidence for and against the appellant's claims for service 
connection for osteoarthritis of the right knee, with total 
knee replacement, and for service connection for 
osteoarthritis of the left knee, are in a state of relative 
equipoise.  With reasonable doubt resolved in the appellant's 
favor, entitlement to service connection is warranted.  


ORDER

Entitlement to service connection for osteoarthritis of the 
right knee, with total knee replacement, is granted.  

Entitlement to service connection for osteoarthritis of the 
left knee is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

